DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. With respect to applicant arguments regarding the newly added limitations to claim 1, applicant’s attention is directed to paragraphs 0061-0062 of Agrawal provided below:
[0061] In QSED the solid state detectors are devices (e.g., diode, capacitor, CCD), where each device acts as a `one-shot` electron counter, then resets. The IC provides counter functionality to QSED. At time 0, a SE impacts and ionizes to create multiple hole-electron pairs. The read-out electronics then add "1"--for pulse current. If allowed, charge carriers quickly re-combine and the device resets. The pn potential returns to equilibrium (current=0; potential=.psi..sub.0) and is ready to detect the next SE. Since SEs as well as SSDs are independent and uncorrelated, Poisson statistics apply to this situation: a mean number N electrons produced per rastering pixel for an incident beam current I.sub.B (pA), and the charge was measured for dwell time .tau.(.mu.s), then N=6 I.sub.B .delta..tau.. 
[0062] The enabling technology is the electron counter based on fast complementary metal-oxide semiconductor (CMOS) time-to-digital converter circuits. SE detection produces a fast electrical pulse in response to the detection of even a single SE (see FIG. 7). With simple level shifting, this pulse can trigger a digital CMOS circuit incorporated into the pixel. Single-SE sensitivity was achieved along with sub-nanosecond timing precision. Because the timing information is digitized in the pixel circuit, it is read out noiselessly. 

As recited above, Agrawal clearly teaches wherein each pixel comprises a corresponding circuit to count a number of electron events (a digital CMOS circuit incorporated into the pixel) and a second circuit to sum counts of multiple sensor elements (The IC provides counter functionality to QSED; determining a mean number of electrons per pixel during a specified period, wherein determining a mean generally includes determining a sum total). Applicant’s other argument with respect to the combination of Agrawal and Jin was also not persuasive. To start, it is noted that pg. 5 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal (US 20170309445 A1).
With regards to claim 1, Agrawal discloses a detector comprising: a plurality of sensor elements (Fig. 3) [0032], each of the sensor elements having a corresponding circuit (Fig. 6) configured to detect and count a number of electron events (SE impacting PIN) based on a current pulse generated by the corresponding sensor element in response to an electron (SE) impacting the corresponding sensor element (PIN), each of the sensor elements including a diode (PIN diode) that 
With regards to claim 2, Agrawal discloses that the diode is a PIN diode (Fig. 6) operating in a linear mode (Fig. 3-6) [0040].
With regards to claim 4, Agrawal discloses that the diode is a PIN diode (Fig. 6) operating in a linear mode (Fig. 3-6) [0040], which implies [0032, 0061] that the diode is not operated in a Geiger mode which would require a reverse bias high enough to start a self-sustaining multiplication process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20170309445 A1).
With regards to claim 3, Agrawal discloses said diode comprises an avalanche diode [0040], but does not specify a low gain avalanche diode. However, such a modification was known to skilled artisans and would have been obvious since avalanche diodes can be designed for low gain (linear range below breakdown) in order to be able to maximize other parameters such as the dark current and noise.
With regards to claim 5, Agrawal discloses the invention according to claim 1, but does specify the diode being configured to generate the current pulse with a magnitude distribution that is substantially proportional to a kinetic energy of the impacting electron when the impacting electron enters the diode. However, the claimed feature is generally known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Agrawal with the claimed diode in order to determine the energy intensity distributions of detected charged particles.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal in view of Jin (US 7851764 B2).
With regards to claims 6, 9, and 10, Agrawal does not teach the claimed features. However, Jin also discloses a detector for a charged particle apparatus (column 1, line 27) as defined in claims 1, 2, 4, and 5 (Figs. 4 and 5; column 8, line 1 - column 9, line 14). As further illustrated in Fig. 6 
With regards to claims 7 and 8, Agrawal, as modified by Jin, discloses that the second characteristic is a determination that the electron is any one of a secondary electron, a backscattered electron, or an electron from a noise source and a determination of the measurement value and the first/second threshold value to provide a detecting signals for analysis (Fig. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884